Taylor, J.
(Concurring in the judgment.) — I concur in the final conclusions reached in the opinion prepared by Mr. Justice Whitfield as to the judgment to be entered here in said cause, but I do not concur in all that is said in such opinion in arriving at such conclusion. As I understand the holdings of the opinion the State of Florida nor its railroad commission has any authority to sue for, penalize for, or recover any sum that may become due from a carrier to a shipper as demurrage for an infraction by such carrier of demurragerule number eight, but that if any suit or action becomes necessary to enforce any such liability, it can properly be brought only by the aggrieved ^shipper against the offending carrier. This conclusion being reached, and I think it is sound and proper,.the case of the plaintiff in error is at ain end, and necessarily falls to the ground, and all else that is discussed and said in the opinion as to the constitutionality, reasonableness and propriety of said rule eight and as to- the power of the railroad commission to adopt and prescribe it, becomes purely a mioot question and is obiter dicta not binding upon any one. If 'the State or the railroad commission have no right to *670gio into any count to collect, sue for or recover any alleged demurrage becoming due to a private individual shipper for an infraction by a carrier of such rule eight, then neither the State nor the commission can by any such unauthorized suit properly raise or present or have adjudicated any of the questions so lengthily discussed in the opinion touching the constitutionality, legality, merits or demerits of the rule which is the foundation for such suit by whomsoever brought.